Citation Nr: 0100576	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a mycotic aortic 
aneurysm, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from March 1982 to March 1988 with four years prior 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which (in part) denied 
service connection for a mycotic aortic aneurysm.  A notice 
of disagreement was received in May 1998, and a statement of 
the case was issued in August 1998.  The veteran's 
substantive appeal was received in October 1998.


REMAND

Initially, it appears that the only issue properly in 
appellate status at this time is entitlement to service 
connection for a mycotic aortic aneurysm, to include as 
secondary to service-connected diabetes mellitus.  The August 
1997 rating decision denied service connection for the 
aneurysm and also denied entitlement to a temporary total 
convalescence rating under 38 C.F.R. § 4.30.  Submitted with 
the May 1998 notice of disagreement were copies of medical 
reports addressing the aneurysm and, taken together, these 
documents constituted a notice of disagreement on the service 
connection issue.  

In November 1998, the veteran's representative filed a claim 
for VA benefits under the provisions of 38 U.S.C.A. § 1151.  
It does not appear that the RO ever issued a formal rating 
decision on this claim, although the RO did effectively 
notify the veteran of the denial of the claim in a June 2000 
supplemental statement of the case.  In that supplemental 
statement of the case, the RO also informed the veteran that 
entitlement to an increased rating for diabetes mellitus was 
not warranted.  In a VA Form 646 received in October 2000, 
the veteran's representative presented argument pertinent to 
both the claim of compensation under 38 U.S.C.A. § 1151 and 
the increased rating for diabetes claim.  This communication 
constituted a notice of disagreement from the RO's denial of 
these claims.  

Based on the foregoing, appropriate action, including 
issuance of a statement of the case on these issues (an 
increased rating for diabetes mellitus and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151) is 
therefore necessary.  38 C.F.R. § 19.26.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With regard to the service connection issue which is properly 
in appellate status at this time, the veteran contends that 
his aortic aneurysm is related to his service-connected 
diabetes mellitus.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

It appears that the RO has denied the service connection 
claim on the basis that it is not well-grounded under 38 
U.S.C.A. § 5107(a).  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, deleted the well-
grounded claim requirement and also sets forth provisions for 
VA assistance to claimants under certain circumstances.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted legislation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claim under the 
new legislation is required before the Board may proceed with 
appellate review.  

The Board also notes that a June 1997 private medical record 
lists a postoperative diagnosis of mycotic gram-positive 
cocci ruptured abdominal aortic aneurysm.  Private and VA 
physicians have indicated that Staphylococcus aureus was 
identified at the mycotic aneurysm site.  In a March 1998 
letter, the veteran's private physician, L.O., Jr., M.D., 
stated that the presence of diabetes in the veteran 
"probably contributed to the development of this infection.  
I do not believe it is unreasonable to assume that his immune 
response against infection was compromised by the diabetes."  

A July 1998 VA examiner stated that he was unable to find any 
association between the mycotic abdominal aortic aneurysm and 
his service-connected diabetes.  However, in February 1999, 
the same examiner seemed to state that due to diabetes, the 
veteran's overall immune system "is believed to be 
depressed."  He went on to state that the veteran was 
chronically at risk of systemic infection.  In light of the 
above, the Board finds that an attempt should be made to 
clarify the February 1999 VA examiner's comments.  See also 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record.

2.  The RO should furnish the claims file 
to the examiner who conducted the 
February 1999 VA examination and request 
that he review the file and state an 
opinion in response to the following:  
whether it is as least as likely as not 
that the veteran's mycotic aortic 
aneurysm is proximately due to or the 
result of the veteran's service-connected 
diabetes mellitus, or was aggravated by 
the diabetes mellitus.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
no longer available, the RO should 
request another qualified physician to 
review the claims file and provide the 
requested opinions.  If the physician 
feels another examination is necessary, 
one should be scheduled.

3.  The RO should also review the claims 
file and undertake any additional action 
necessary to comply with the Veterans 
Claims Assistance Act of 2000. 

4.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the issues of entitlement 
to an increased rating for diabetes 
mellitus and entitlement to compensation 
under the provisions of 38 U.S.C.A. § 
1151.  The veteran and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal as 
to either or both of those issues.

5.  The RO should then review the 
expanded record and determine whether the 
veteran's claim of entitlement to service 
connection for a mycotic aortic aneurysm, 
to include as secondary to service-
connected diabetes mellitus under 38 
C.F.R. § 3.310 and Allen, can be granted.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to ensure application of the 
Veterans Claims Assistance Act of 2000, to clarify matters of 
medical complexity and comply with the holding of the Court 
in Manlincon v. West, 12 Vet. App. 238 (1999).  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


